Title: To James Madison from Louis-André Pichon, 21 November 1801
From: Pichon, Louis-André
To: Madison, James


Georgetown 9br. 21st. 1801.
Citizen Pichon presents his respects to Mr. Madison & has thought proper to communicate to him The Within extract of a letter, wrote by Capn. Montalan of the Semillante Fregate, relative to The cruise of The British Fregates in The chesapeake Bay.
Extrait—Les deux frégates Anglaises ont Convoyé hier toute la Journeé dans Lynhaven Baye en poussant leurs Bordées Jusqu’à Willougby pointe. C’est a dire à quartre ou cinq lieues en dedans du cap Henry. A la nuit elles ont mouillé dans Lynhaven Baye deux lieues en dedans du cap.
 

   RC (DNA: RG 59, NFL, France, vol. 1). In a clerk’s hand.


   Montalan reported that after a daylong journey the two British frigates had reached Lynnhaven Bay, exposed their guns just off Willoughby Point (i.e., within four or five leagues of Cape Henry), and that night dropped anchor in Lynnhaven Bay, two leagues (or about five miles) inside the cape.

